Exhibit 10.4






LOCK-UP AGREEMENT
 
LOCK-UP AGREEMENT (the “Lock-Up Agreement”) dated as of May 16, 2011 (the
“Closing Date”), by and between SwitchGenie, LLC (the “Seller”) and Blue Earth,
Inc. (the “Buyer”), a Nevada corporation.
 
W I T N E S S E T H:
 
WHEREAS, Blue Earth Management, Inc., a wholly-owned subsidiary of Buyer, has
agreed to License from James Loughrey and SwitchGenie LLC certain patents and
other intellectual property pursuant to the terms and conditions of an Exclusive
License and Manufacturing Agreement dated the date hereof (the “License”).
 
WHEREAS, pursuant to Section 4(a)(i) of the License, Buyer will issue to the
Seller One Hundred Fifty Thousand (150,000) restricted shares of the Common
Stock of Buyer (the “Buyer Shares”); and
 
WHEREAS, pursuant to Section 6 of the Letter of Intent dated May 2, 2011, the
Seller has agreed not to sell, transfer or otherwise dispose of the Buyer
Shares, except as set forth in this Lock-Up Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants appearing in this Lock-Up Agreement, the parties hereto hereby
agree as follows:
 
Section 1.
 
(a)           The resale of the Buyer Shares shall be according to the following
schedule:  Beginning on the Closing of the License (the “Closing Date”) and for
twelve (12) months thereafter, Seller may not sell any Buyer
Shares.  Thereafter, pursuant to the terms and conditions of Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), Seller may sell up to
an aggregate of Three Thousand (3,000) Buyer Shares per  trading week, for the
two-year period ending two years from the Closing Date (the “Lock-Up Period”)
until all of the Buyer Shares have been sold.
 
(b)           All sales of Buyer Shares shall be by means of “in-the-market”
transactions.  “In the market” shall mean a sale made on the OTC Bulletin Board,
or any subsequent primary trading market, or customary trading channels in which
the Buyer’s Common Stock is traded.
 
(c)           Buyer may permit and assist Seller in making additional sales of
shares, if Seller so desires, when opportunities such as the following are
available:
 
(i)
Block purchases by investors are requested.



(ii)           Shares of Seller may be included in a secondary offering
registration statement which offers shares of the Buyer for sale to the public,
provided
 
 

 
 

--------------------------------------------------------------------------------

 

Investment Bankers and management of Buyer agree that such offerings would not
be adverse to the funding opportunity for the Buyer.
 
(iii)                            When daily trading volumes/prices reasonably
permit as determined by Buyer.


 
(d)           Any sales of Buyer Shares in violation of this Lock-Up Agreement
by the Seller shall constitute an event of default under this Lock-Up Agreement
and all net proceeds, derived from such event of default, shall be paid to
Buyer.
 
(e)           The Seller further agrees that it will forward to Buyer all
customary documentation reflecting any sale of Buyer Shares within fifteen (15)
calendar days of the end of each month.
 
(f)           The Seller acknowledges that its breach or impending violation of
any of the provisions of this Lock-Up Agreement may cause irreparable damage to
the Buyer for which remedies at law would be inadequate.  The Seller further
acknowledges that the provisions set forth herein are essential terms and
conditions of the License and this Lock-Up Agreement.  The Seller therefore
agrees that the Buyer shall be entitled to a decree or order by any court of
competent jurisdiction enjoining such impending or actual violation of any of
such provisions.  Such decree or order, to the extent appropriate, shall
specifically enforce the full performance of any such provision by the Seller,
and the Seller and Buyer hereby consent to the jurisdiction of any such court of
competent jurisdiction, state or federal, sitting in the State of Nevada.  This
remedy shall be in addition to all other remedies available to Buyer at law or
equity.  If any portion of this section 1 is adjudicated to be invalid or
unenforceable, this Section 1 shall be deemed amended to delete therefrom the
portion so adjudicated, such deletion to apply only with respect to the
operation of this Section 1 in the jurisdiction in which such adjudication is
made.
 
(g)           Buyer Shares shall not at any time be used to cover “short” sales
of the Buyer’s Common Stock.
 
Section 2.  If Buyer merges or consolidates with any other entity or if Buyer
sells all or substantially all of its assets (a “Sale Transaction”), then, at
Seller’s request and option, either Buyer will purchase remaining Buyer Shares
held pursuant to this Agreement at the sale price of Buyer Shares per share in
such Sale Transaction, or Seller will receive its Buyer Shares or any proceeds
or stock to which it would be entitled as Buyer Stockholders.
 
Section 3.  Subject to Section 5 hereunder, this Lock-Up Agreement shall inure
to the benefit of and be binding upon Buyer, its successors and assigns, and
upon the Seller, its administrators, legatees and legal representatives.
 
Section 4.  Should any part of this Lock-Up Agreement, for any reason
whatsoever, be declared invalid, illegal, or incapable of being enforced in
whole or in part, such decision shall not affect the validity of any remaining
portion, which remaining portion shall remain in full force and effect as if
this Lock-Up Agreement had been executed with the invalid portion thereof
eliminated, and it is hereby declared the intention of the parties hereto that
it would have executed the remaining portion of this Lock-Up Agreement without
including therein any portion which may for any reason be declared invalid.
 
Section 5.  This Lock-Up Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada applicable to agreements made and to be
performed in such State without application of the principles of conflicts of
laws of such State.
 
 
 

 
2

--------------------------------------------------------------------------------

 

Section 6.   This Lock-Up Agreement and all rights hereunder are personal to the
parties and shall not be assignable, and any purported assignments in violation
thereof shall be null and void.
 
(a)      All notices, requests, consents, and demands by the parties hereunder
shall be delivered by hand, recognized national overnight courier or by deposit
in the United States Mail, postage prepaid, by registered or certified mail,
return receipt requested, addressed to the party to be notified at the address
set forth below:
 
If to the Seller to:
   
James Loughrey
 
4576 Echo Lane
 
Stacy, MN 55079
 
Telecopier No.:
   
With a copy to:
       
Harold Slawok
 
New Council PLC
 
233 Park Avenue, Suite 203
 
Mpls, MN 55415
   
If to Buyer to:
   
Blue Earth, Inc.
 
2298 Horizon Ridge Parkway
 
Suite 205
 
Henderson, NV 89052
 
Attention:  Johnny R. Thomas, CEO
 
Telecopier No.:  702-263-1823
   
With a copy to:
       
Davidoff Malito & Hutcher LLP
 
605 Third Avenue
 
New York, NY 10158
 
Attention:  Elliot H. Lutzker, Esq.
 
Telecopier No.: (212) 286-1884



(b)           Notices given by mail shall be deemed effective on the earlier of
the date shown on the proof of receipt of such mail or, unless the recipient
proves that the notice was received later or not received, three (3) days after
date of mailing thereof.  Other notices shall be deemed given on the date of
receipt.  Any party hereto may change the address specified herein by written
notice to the other parties hereto.
 
Section 7.    The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Lock-Up Agreement shall
not be construed as a waiver or relinquishment of future compliance therewith,
and said terms, conditions and provisions shall remain in full force and
effect.  No waiver of any term or condition of this Lock-Up Agreement on the
part of either party shall be effective for any purpose whatsoever unless such
waiver is in writing and signed by such party.
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lock-Up Agreement as
of the day and year first written above.
 


 
SELLER:
 


SWITCH GENIE, LLC


By: /s/ James Loughrey
           James Loughrey
President




BLUE EARTH, INC.


By: /s/ Johnny R. Thomas
Johnny R. Thomas
CEO




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
4

--------------------------------------------------------------------------------

 
